1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   GARY NICHOLS,                                   )   Case No. 1:19-cv-01136-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER AS TO WHY ENTRY OF DEFAULT
13          v.                                       )   SHOULD NOT BE ENTERED AGAINST THE
                                                         UNITED STATES OF AMERICA
14                                                   )
     UNITED STATES OF AMERICA,
                                                     )
15                  Defendant.                       )
                                                     )
16                                                   )

17          Plaintiff Angel Rodriguez is appearing pro se and in forma pauperis in this pursuant to the

18   Federal Tort Claims Act, (FTCA), 28 U.S.C. § 2674.

19          This action is proceeding against the United States of America for violation of the FTCA.

20          On December 2, 2019, the United States Marshal returned the summons and was filed as

21   executed reflecting the United States of America was served on November 18, 2019. (ECF No. 16.)

22   To date, no response has been filed.

23          Rule 55(a) of the Federal Rules of Civil Procedure requires that the Clerk of the Court enter

24   default “when a party against whom a judgment for affirmative relief is sought has failed to plead or

25   otherwise defend, and that failure is shown by affidavit or otherwise.” Fed. R. Civ. P. 55(a).

26   ///
27   ///

28

                                                         1
1             On this record it appears that entry of default is appropriate. Accordingly, within thirty (30)

2    days from the date of service of this order, Plaintiff shall indicate whether entry of default as to

3    Defendant United States of America is appropriate. The Clerk of Court is directed to serve a copy of

4    this order by mail on the United States Attorney’s Office, at 501 I. Street, Sacramento, CA 95814.

5
6    IT IS SO ORDERED.

7    Dated:     December 23, 2019
8                                                        UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
